DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. The applicant argues that the device of Chakravarthi is required to be a wearable device, wherein the claim system is touchable, and it is not worn. This limitation has not be provided in the claims as submitted. The system claims only require having a support means configured to be associated with the subject, while the method claims only require an “acquisition means”. Therefore, as currently recited, the claims on hand do not require sufficient limitations to establish the system or method to be associated with a touchable or portable device that is not wearable by the subject. 
The applicant’s amendments filed 08/31/2021, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20180085058 granted to Chakravarthi et al. in view of US Pat Pub No. 20100130876 granted to Cho. Detailed below. The dependent claims are further rejected as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “optionally” in line 7. It is unclear and confusing whether the limitations that follow the term “optionally” are required or not. 
Dependent claims 2-8 are rejected for depending on rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180085058 granted to Chakravarthi et al. (hereinafter “Chakravarthi”) in view of US Pat Pub No. 20100130876 granted to Cho.
Regarding claim 1, Chakravarthi a system for detecting vital physiological parameters of a subject (e.g. abstract, para 0008), comprising support means configured to be associated with said subject (e.g. para 0008, wristband, fig. 1A)  and are connected to acquisition means configured to acquire synchronously an ECG signal and a PPG signal of said subject (e.g. figs 2A-2C, collecting ECG and PPG), and processing means which are connected to said acquisition means (e.g. processor, fig. 3A), said processing means comprising a systolic and diastolic arterial pressure module configured to calculate a vital physiological parameter related to systolic and diastolic arterial pressure (e.g. para 0034, figs 2B-C), and optionally a transceiver means configured to transmit said vital physiological parameter (e.g. fig. 3a, para 0040, communication system 318; since transceiver is optional, it is not required by the claim) toward at least one telematic device (e.g. para 0040, external device), but fails to disclose wherein said system is configured to acquire said ECG signal when the two hands of said subject are placed on said system, and said system is configured to acquire said PPG signal when a finger of said subject is placed on said system.  
Cho teaches a similar portable blood pressure measuring device to measure both ECG and PPG signals of a subject (para 0022, fig. 3), wherein the ECG signal are measured from both hands and a PPG signal is measured of a finger by a transmissive optical sensor (para 0047, fig. 8) which allows for determining Pulse Wave Velocity and Pulse Transit Time of a user. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of 


Regarding claim 2, Chakravarthi as modified by Cho renders the system according to claim 1 obvious as recited hereinabove, Chakravarthi discloses characterized in that said support means are shaped to allow said subject to place parts of the body, arranged symmetrically with respect to a cardiac axis, on said support means (e.g. fig. 1, para 0008, wristband to fit wrist, will have an axis).  

Regarding claim 5, Chakravarthi discloses the system according to claim 1 obvious as recited hereinabove, Chakravarthi discloses, characterized in that said processing means comprise a cardiac module which is configured to calculate a vital physiological parameter related to the heart rate (e.g. para 0022).  


Regarding claim 7, Chakravarthi discloses the system according to claim 1 obvious as recited hereinabove, Chakravarthi discloses, characterized in that said processing means comprise a thermal module configured to calculate a vital physiological parameter related to body temperature (e.g. para 00009, temperature sensor).  

Regarding claim 8, Chakravarthi discloses the system according to claim 1 obvious as recited hereinabove, Chakravarthi discloses, characterized in that said processing means comprise an arterial oxygenation module which is configured to calculate a vital physiological parameter related to arterial oxygenation (e.g. para 0033).  

Regarding claim 9, Chakravarthi discloses a method for detecting the vital physiological parameters of a subject (e.g. para 0034, 00008), comprising the steps of: - acquiring synchronously an ECG signal and a PPG signal of said subject (e.g. figs 2A-2C, collecting ECG and PPG) by way of acquisition means (e.g. para 0008, wristband, fig. 1A); - calculating a vital physiological parameter related to systolic and diastolic arterial pressure by means of a systolic and diastolic arterial pressure module (e.g. para 0034, figs 2B-C); - transmitting said vital physiological parameter related to systolic and diastolic arterial pressure toward a telematic device (e.g. para 0040, external device) by way of transceiver means (e.g. fig. 3a, para 0040, communication system 318) but fails to disclose wherein said system is configured to acquire said ECG signal when the two hands of said subject are placed on said system, and said system is configured to acquire said PPG signal when a finger of said subject is placed on said system.  
Cho teaches a similar portable blood pressure measuring device to measure both ECG and PPG signals of a subject (para 0022, fig. 3), wherein the ECG signal are measured from both hands and a PPG signal is measured of a finger by a transmissive optical sensor (para 0047, fig. 8) which allows for determining Pulse Wave Velocity and Pulse Transit Time of a user. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi with the teachings of Cho to provide measuring the ECG of both hands and the . 

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthi in view of Cho as recited above and as applied to claims 1-2, 5, 7-9 above, and further in view of US Pat Pub No. 20170150891 granted to Tsuchimoto et al. (hereinafter “Tsuchimoto”).
Regarding claim 3, Chakravarthi discloses the system according to claim 1, but fails to disclose characterized in that said acquisition means comprise at least one electrocardiac acquisition card which is adapted to acquire said ECG signal of said subject.  
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire ECG signal of the subject (e.g. para 0006, 0044, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi as modified by Cho with the teachings of Tsuchimoto to provide a card-type measuring device that would allow the measuring device to be thinner and smaller to provide the predictable result of increasing convenience. 

Regarding claim 4, Chakravarthi discloses the system according to claim 1, but fails to disclose characterized in that said acquisition means comprise at least one photoplethysmographic card  which is adapted to acquire said PPG signal of said subject.  
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire PPG signal of the subject (e.g. para 0062, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi as modified by Cho with the teachings of Tsuchimoto to provide a card-type measuring device that would allow the measuring device to be thinner and smaller to provide the predictable result of increasing convenience. 

Regarding claim 11, Chakravarthi discloses the system according to claim 2, characterized in that said acquisition means comprise at least one electrocardiac acquisition card which is adapted to acquire said ECG signal of said subject.   
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire ECG signal of the subject (e.g. para 0006, 0044, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi as modified by Cho with the . 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthi in view of Cho as recited above and as applied to claims 1-2, 5, 7-9 above, and further in view of US Pat Pub No. 20120029320 granted to Watson et al. (hereinafter “Watson”).
Regarding claim 6, Chakravarthi discloses the system according to claim 1, but fails to disclose characterized in that said processing means comprise a respiration module configured to calculate a vital physiological parameter related to the breathing rate.  Watson teaches a similar device having means to calculate a vital physiological parameter related to the breathing rate (e.g. para 0105). This would allow improving PPG signal by capturing the patient’s breathing and posture which improves the accuracy of the PPG reading. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi as modified by Cho with the teachings of Watson to provide monitoring the patients breathing in order to provide the predictable result of improving the accuracy of the PPG reading. 

Regarding claim 10, Chakravarthi discloses the method according to claim 9, characterized in that it further comprises the steps of: - calculating a vital physiological parameter related to heart rate by means of a cardiac module (e.g. para 0022); -; - calculating a but fails to disclose  calculating a vital physiological parameter related to breathing rate by means of a respiration module. Watson teaches a similar device having means to calculate a vital physiological parameter related to the breathing rate (e.g. para 0105). This would allow improving PPG signal by capturing the patient’s breathing and posture which improves the accuracy of the PPG reading. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi as modified by Cho with the teachings of Watson to provide monitoring the patients breathing in order to provide the predictable result of improving the accuracy of the PPG reading.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20080214942A1 granted to Oh et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792